People v Stewart (2017 NY Slip Op 06875)





People v Stewart


2017 NY Slip Op 06875


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (819/17) KA 15-00911.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vEUGENE STEWART, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied.